TITUS, Judge.
Debbie and Lewis were married on March 2, 1974, and one child, Jason, was born of the union on March 31,1976. They separated in November 1977 and a decree dissolving the marriage was entered September 27, 1978, which, inter alia, awarded principal custody of Jason to Lewis. Debbie appealed but the judgment of the court nisi was affirmed. In re Marriage of Shepherd, 588 S.W.2d 174 (Mo.App.1979). In April 1980 Debbie filed a motion to modify and a trial thereon was held December 5, 1980. However, per stipulation of the parties it was agreed, subject to court approval, that Debbie should have principal custody of Ja*733son and that Lewis should have generous visitation and temporary custody rights. A modifying decree in accordance with the stipulation was entered December 9, 1980. Six months thereafter or on June 8, 1981, Lewis filed a motion to modify the December 1980 decree so that Jason’s custody should be returned to him. Debbie answered and cross-claimed for an increase in child support payments and for a reasonable attorney fee. After a lengthy trial upon the motion in February 1982 wherein, among others, Lewis’ parents and siblings testified favorably to Debbie, the court on March 15, 1982, awarded Debbie attorney fees and ruled the previous decree of December 9, 1980, “shall not be modified and shall remain in full force and effect.” Lewis appealed and his sole point relied on is that the trial court erred in not changing custody of Jason from Debbie to him.
We have read and studied the lengthy transcript on appeal and the excellent briefs of counsel and conclude that the judgment of the trial court was supported by substantial evidence, is not against the weight of the evidence, and that an extended opinion would have no precedential value. Consequently, the judgment of the court nisi is affirmed in accordance with Rule 84.16(b), V.A.M.R. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976); In re Marriage of Smith, 640 S.W.2d 490 (Mo.App.1982); Garrison v. Garrison, 640 S.W.2d 179 (Mo.App.1982). As we have also determined that oral argument of this cause upon appeal would not be beneficial to the court, oral argument heretofore requested by the parties is denied and thé cause has been determined as if submitted on briefs, all as provided in our Special Rule 1(e), Missouri Rules of Court 1983, p. 453.
It is so ordered.
FLANIGAN, P.J., GREENE, C.J., and CROW, J., concur.